*470SEPARATE CONCURRING OPINION.
GRAVES, J.
To my view, there is more than one side to this ease. From a legal standpoint, it may be admitted, and I do so admit, that the evidence shows a conspiracy and combination to violate the anti-trnst laws of Missouri. For the sake of the argument, it may be and should be conceded that the Waters-Pierce Oil. Company, as a corporation, was a party thereto. We emphasize the words, “as a corporation,’’ because the evidence discloses a protest against the very things for which this action was brought by the owner of a very large part of the minority stock. From the evidence it appears that Mr. Pierce owns a large part of the stock of the company, after you have taken therefrom the majority part thereof, which is owned and held by the Standard Oil Company of Ney Jersey. This latter company, and in my judgment, the real offending party, is not before the court in this proceeding. The learned Attorney-General no doubt has good and sufficient reasons for not including it and that I may not be misunderstood, will suggest that there is no evidence, that it, as a corporation, was doing any business in this State. It is not a domestic corporation, and as a foreign corporation has never taken out a license to do business in Missouri. This fact precludes the Attorney-General from making it a party to this action, and in this as a question of law his judgment accords with well recognized legal principles. From the evidence before us so strong was the opposition of the minority stock ownership in the Waters-Pierce Company against the violations of law charged in this information, that Mr. Pierce through the majority of the stock ownership was deposed from the management of the company which he organized, and which bears his name, for the period of a year or more. As to the other two respondents, the Standard Oil Company of New Jersey owns *471practically all their stock. The fact is that except through stock ownership in subsidiary corporations, the real offender is not before this court at all: That real offender is the Standard Oil Company of New Jersey, the parent of the oil trust, if there he such a trust, and we think there is. "We cannot punish that company directly, because it is not before us. Its charter we cannot take, because not granted by Missouri. Its license to do business we cannot take, because it, as a corporation, is not doing business in Missouri and has no license. The Standard Oil Company of Indiana we can reach because of its license to do business in Missouri. Likewise, we can reach the Republic Oil Company. Both are foreign corporations and the most we can do is to revoke their license to do business in this State, and if in the judgment of the court, thought proper, add a fine or penalty. Their charter or corporate life is not in our hands. We can say to them, “We will take your license to do business in Missouri,” but they are left to roam at large outside of Missouri. For their offenses against our laws, we can say to them that we will take their license and in addition thereto affix a fine. This is as far as we can go. Their existence as a corporation we cannot reach. Their corporate life we cannot take. Contracts which they have made and business which they have outside of Missouri, they can proceed to transact. Now, to the point we have in mind.
The Waters-Pierce Company is a Missouri corporation. It is true that, as a matter of law, we can take its corporate franchise for the violation of our laws. We can go even further and add a fine as penalty. We can do one or both, and herein I dissent from the opinion of my learned brother Woodson. In his opinion he simply cancels the licenses of the Standard Oil Company of Indiana and the Republic Oil Company to do business in Missouri. He suggests no fine. The only punishment such companies receive is a prohibition to *472do business in this State. I think that they should not only have their licenses taken from them, but that there should be a substantial fine imposed against them.
As to the Waters-Pierce Company, I am of opinion that it should not be punished more than the other respondents. The opinion of my learned brother forfeits the corporate life of the company. We can’t go thus far as to the other two respondents, because we have no such power. To take the corporate franchise of the Waters-Pierce Company, and thus prohibit it from doing business elsewhere, would be a punishment absolutely excessive as compared with what we can inflict upon the other respondents, and this too in the face of the evidence that a large minority stock-holding had been battling against the violation of law. We should have some consideration for minority stockholders. They should not have their property rights slaughtered absolutely, because a majority interest in the corporation could control them. If it were not so patent that Mr. Pierce, the minority stockholder, had even lost his place with his own company, because of his opposition to the methods of the Standard Oil Company of New Jersey, there might be some excuse for inflicting, by way of judgment, a punishment which would be commensurate with the combined act of the stock-holding interests in the corporation. We do not wish to be understood that the act of the corporation, whatever difference there may be between the minority and majority stock ownership, should not be adjudged and punished, but what we do desire to urge is that in cases of this kind the judgment of the court is within the discretion of the court. We have always so held from the earliest time up to and including the Delmar Jockey Club Case, 200 Mo. 34. With this discretion and with the evidence in the record before us, to my mind the judgment indicated by my brother ■ Woodson’s opinion should be modified in two ways. *473The opinion calls for hut one judgment as to all respondents, that of ouster. Ouster as to the Standard Oil Company of Indiana and the Republic Oil Company is but slight punishment, for they can continue in business elsewhere. In my way of thinking, these companies should not only be ousted of their license to do business in this State, but that a substantial fine should be added. I also think that as to the Waters-Pierce Company, the judgment of ouster should not go. As to it, a judgment of guilt should be entered, and a reasonable fine fixed. Even this would be harsh upon the minority stock ownership in the corporation, but as the corporation has violated the law in our discretion we should fix a reasonable punishment. That of ouster, called for by the opinion of my brother, is more than a reasonable punishment. We have full precedents in this court in the Insurance Trust Case, as in others decided by this court.
I, therefore, concur in the opinion of my brother as to a general judgment of guilty, but think the punishment as to two of the respondents as indicated by the opinion, is insufficient, and that' of the other, the Waters-Pierce Company, is excessive.
And when I sugg'est that the punishment of the two is not sufficient, I do not mean to say that courts should become crazed upon any subject or against any interest, but should be governed by that calm judicial judgment that has always characterized the decrees of' unbiased judicial tribunals. Popular crazes have no place in the judicial opinion. With these views firmly fixed, I feel that I should insist upon a modification of the judgment indicated by the opinion to the extent herein stated. Otherwise,. I concur.
The foregoing was prepared before consultation on the case and before the original opinion was modified to its present form, but I file it herewith as expressive of my reasons on this case, and because, in one particular, my views differ from those of the majority.
*474SEPARATE OPINION.